In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-187 CR

NO. 09-05-188 CR

____________________


KOREY DECOLVIN LANDRY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 92194 and 92588




MEMORANDUM OPINION (1)
	Korey Decolvin Landry was convicted of the offense of aggravated robbery in
Cause Nos. 92194 and 92588.  Landry filed notice of appeal on May 2, 2005.  In each
case, the trial court entered a certification of the defendant's right to appeal in which the
court certified that this is a plea-bargain case, and the defendant has no right of appeal. 
See Tex. R. App. P. 25.2(a)(2).  The trial court's certifications have been provided to the
Court of Appeals by the district clerk.
	On May 5, 2005, we notified the parties that the appeals would be dismissed unless
amended certifications were filed within thirty days of the date of the notices and made a
part of the appellate record.  See Tex. R. App. P. 37.1.  The records have not been
supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								PER CURIAM

Opinion Delivered June 15, 2005
Do Not Publish
Before Gaultney, Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.